Citation Nr: 0634231	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  05-07 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the RO.  

In June 2005, the veteran had a hearing at the RO before the 
undersigned Veterans Law Judge.  

Given the favorable action taken hereinbelow, the issue of 
total rating based on individual enemployability due to 
service-connected disability is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC for 
additional development.  



FINDING OF FACT

The service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment, with deficiencies in most 
areas and an inability to establish and maintain effective 
relationships; manifestations of total social and industrial 
incapacity are not demonstrated.  




CONCLUSION OF LAW

The criteria for the assignment of an initial, schedular 
rating of 70 percent, but not higher for the service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.130 including Diagnostic Code 9411 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Board has considered this new legislation with regard to 
the matter on appeal.  To the extent that the action taken 
hereinbelow is favorable to the veteran, no further 
assistance in developing the facts pertinent to this limited 
matter is required at this time.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal. See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 50 percent disability evaluation is warranted for 
PTSD manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

As noted, the RO granted service connection for PTSD and 
assigned a 50 percent evaluation in May 2004.  

From January 2004 to November 2004, the veteran was seen 
several times at the VA facility for treatment for his PTSD.  
In the January 2004 record, the veteran reported having 
flashbacks 3-4 times per week and nightmares 2 times per week 
of his experiences in Vietnam.  He avoided situations that 
reminded him of Vietnam.  

The veteran reported experiencing significant isolation since 
losing his job in 2001.  He described being anxious and 
hypervigillant when around others.  He spent most of his time 
indoors because he felt "on guard" around others.  He 
reported regular sleep disturbance, problems with 
concentration, and short term memory loss.  

During his time in Vietnam, the veteran was engaged in 
several firefights.  He reported witnessing several severe 
injuries and deaths of fellow service men.  He reported 
experiencing intrusive memories of those experiences.  

The veteran reported his parents divorced when he was an 
infant.  He had no contact with his mother.  His aunt raised 
him.  He denied a history of psychiatric illness in the 
family.  The veteran was engaged to a woman, but she died 
before they married.  He was currently raising their kids.  

The examiner diagnosed the veteran with PTSD and assigned a 
Global Assessment of Functioning (GAF) score of 50.  The 
examiner stated that the veteran was suffering from chronic 
PTSD with no treatment.  He opined that the isolation was 
most destructive of the symptoms.  

The veteran requested medication to help him sleep.  He did 
not feel ready to participate in group therapy, but rather 
wanted to continue with individual therapy.  

In the March 2004 record, the veteran reported having 
flashbacks 4-5 times per week that last about 30 seconds to a 
minute.  He isolates himself because he is fearful of having 
these flashbacks around others.  He avoided thoughts and 
places that reminded him of Vietnam.  

He reported only being able to sleep about 4-6 hours per 
night.  He reported being hypervigillant and startling 
easily.  He described being emotionally distant with others.  
He had a depressed mood with loss of interest in most 
activities because of the fear of having flashbacks around 
others.  The veteran denied suicidal ideation or intent.  

On examination, the veteran's mood was depressed and 
irritable.  His affect was constricted.  The examiner 
confirmed the PTSD diagnosis and assigned the veteran a GAF 
score of 35 based on dissociative flashbacks which impair 
reality testing.  

During an April 2004 VA PTSD examination, the veteran 
reported having the following PTSD symptoms, including 
nightmares with sleep disturbance, flashbacks, hyperstartle 
reaction, mood disturbance marked by anhedonia and 
irritability and tendencies towards social isolation.  The 
veteran described himself as "a prisoner in his own home."  

He reported problems with concentration and short term 
memory.  Further, he reported general anxiety and 
hypervigillance in social contexts.  He repeated descriptions 
of his Vietnam experience recorded in previous treatment 
records.  

The veteran stated he had held many jobs but had been let go 
or quit due to his symptoms, particularly his flashbacks 
because he felt others became frightened or thought he was 
crazy.  He reported wanting to work, but was unsure he was 
capable of work considering the frequency and intensity of 
his flashbacks.  

The veteran reported that the mother of his two children had 
died six years earlier and that he had not dated since her 
death.  Further, he stated he only had one friend.  

On examination, there were no signs of psychosis.  The 
veteran's mood was mildly irritable and dysthymic.  The 
veteran did not have suicidal or homicidal ideation or 
intent.  There was no lack of impulse control.  

The examiner confirmed the veteran's diagnosed PTSD and 
assigned a GAF score of 60.  The examiner stated that the 
veteran had been untreated for PTSD for much of his adult 
life.  The examiner noted the GAF score was higher than 
previous treatment record notations, but attributed this to 
medication and psychotherapy treatment.  

In the June 2004 treatment record, the veteran reported his 
mood as having been up and down.  He continued to have 
frequent intrusive thoughts.  He had constricted affect and 
intermittent, worried, and depressed mood.  He denied 
suicidal or homicidal ideation or intent.  He worried about 
not being able to work because he hadn't worked in two years.  
He did not want to begin on Wellbutrin or increase his dosage 
of Mirtazapine.  The examiner assigned a GAF score of 55.  

In an October 2004 statement, a VA physician stated that the 
veteran continued to suffer from symptoms of PTSD including 
intermittent irritability, depressed mood, and intrusive 
thoughts of past trauma.  The physician further stated that 
the veteran had not worked in a couple of years.  

Further the physician stated that his psychiatric symptoms 
would increase the difficulty that the veteran would have in 
maintaining gainful employment.  

In the November 2004 treatment record, the veteran reported 
frustration and anxiety with the VA appeals process.  He also 
reported anxiety over his son who he worried was not focusing 
enough on school.  

He reported that his sleep was better and that he was having 
fewer nightmares and flashbacks.  However, he continued to 
have exaggerated startle response and avoided going out as 
much as possible because of his fear of having a flashback in 
public.  

The examiner noted that the veteran's affect was stable and 
depressed and assigned a GAF score of 55.  The veteran was to 
continue with the one on one treatment.  

In a June 2005 statement, a VA physician stated that the 
veteran continued to suffer from symptoms of PTSD.  Further, 
he stated that the veteran's psychiatric symptoms would 
increase the difficulty he would have in maintaining gainful 
employment.  

The Board has considered the applicable rating criteria in 
reviewing the case at hand.  Given the evidence of record, 
the Board finds the service-connected disability picture more 
nearly approximates that of occupational and social 
impairment, with deficiencies in most areas and difficulty in 
adapting to stressful circumstances and inability to 
establish and maintain effective relationships as 
contemplated by a 70 percent evaluation under Diagnostic Code 
9411.  See 38 C.F.R. § 4.130.  

This represents a partial grant of the matter on appeal as 
the veteran is not shown to be experiencing total social and 
industrial inadaptability.  



ORDER

An initial schedular rating of 70 percent, but not higher for 
the service-connected PTSD is granted, subject to the 
regulations controlling disbursement of VA monetary benefits; 
the appeal to this extent is granted subject to further 
action as discussed hereinbelow.  



REMAND

In his June 2005 Board hearing, the veteran testified about 
the current severity of his PTSD symptoms including 
nightmares that he had at least 2-3 times a week and 
flashbacks that he had 3-4 times per week about his Vietnam 
experiences.  As a result of the nightmares, he was often 
unable to go back to sleep.  He further testified to his 
social isolation, stating he only had one friend that he saw 
about once a month.  

He testified that he spent most of his days inside his house, 
although he would take short walks, but he didn't like to go 
too far from his house.  He described his relationship with 
his kids as some good days and some bad days.  

He testified that he was unemployed, but had previously 
worked for a travel company but was laid off because of slow 
business and was now finding it difficult to find employment 
due to his PTSD symptoms.  

To that end, the Board also notes the October 2004 and June 
2005 statements from his treating VA physician in which the 
physician stated that the veteran's psychiatric symptoms 
would increase the difficulty he would have in maintaining 
gainful employment.  

The veteran testified that his job consisted of sending 
mailers to prospective travelers.  His job did not require 
any customer interaction, and he worked in a warehouse around 
only about five or six other people. 

The veteran further testified to the type of treatment he was 
receiving at the VA for his service-connected PTSD.  He was 
involved in a program that taught him how to deal with people 
and different situations.  He tried to get into group therapy 
but was advised to seek anger management counseling first.  
He also testified that he was on medication to help treat his 
PTSD symptoms.  

During his hearing testimony, the veteran indicated that he 
would apply for Social Security Administration (SSA) 
disability benefits.  In this regard, the Board notes that VA 
regulations provide that VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency, such as the Social Security 
Administration (SSA).  See 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the service-
connected PTSD since November 2004.  
Based on the response, the RO should 
undertake all indicated action to obtain 
copies of all clinical records from any 
identified treatment source.  The veteran 
should also be informed that he can 
submit evidence to support his claims.  

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
obtain information about whether he 
currently is receiving disability 
benefits from the SSA.  Based on his 
response, the RO should request all 
records of treatment of the veteran 
corresponding to his disability benefits 
application.  All records received by the 
RO must be added to the claims file.  If 
the search for such records is 
unsuccessful, documentation to that 
effect must be added to the claims file.  

3.  The veteran should then be afforded a 
VA psychiatric examination to determine 
whether his service-connected PTSD is of 
such severity as to prevent the veteran 
from working.  The examiner in this 
regard should elicit from the veteran and 
record a complete medical history.  Based 
on his/her review of the case, the 
examiner should opine as whether the 
service-connected PTSD alone precludes 
the veteran from securing and following 
substantial gainful employment consistent 
with occupational and educational 
background.  

Any opinion expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.  In explaining 
the basis for any opinion, the examiner 
also should address the conflicting 
evidence of record.  

4.  After completion of the above 
development, the veteran's claim for a 
total rating based on individual 
unemployability due to service-connected 
disability should be adjudicated in light 
of all the evidence of record.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case responsive to this 
matter and given an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


